Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of U.S. Patent No. US 10887778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is presented for ease of comparing the instant claims with the patented counterpart claims.


Instant claims
Patented claims US 10887778 B2.
1. A method comprising: obtaining, via a processor, real-time network performance metrics directly from a user endpoint device associated with a subscription service provided news items; and adjusting, via the processor, at least one network element of a cell site of an infrastructure of the telecommunication service provider network in response to an identification of a root cause of an observed condition by the correlating. 
2. The method of claim 1, wherein the real-time network performance metrics include a signal strength observed by the user endpoint device. 
3. The method of claim 1, wherein the real-time network performance metrics are reported by the user endpoint device on a periodic basis. 
4. The method of claim 1, wherein the data other than network performance metrics further includes a number of customers subscribing to services of a competitor of the telecommunication service provider network. 
5. The method of claim 1, wherein the data other than network performance metrics further includes respective costs of services provided by a 
6. The method of claim 1, wherein the data other than network performance metrics further includes a historical response of the telecommunication service provider network to an event that affected performance of the telecommunication service provider network. 
7. The method of claim 1, wherein the data other than network performance metrics further includes weather conditions. 
8. The method of claim 1, wherein the data other than network performance metrics further includes topological data of a particular geographic region. 
9. The method of claim 1, wherein the data from the at least one data source comprises data collected by an entity other than a service provider operating the telecommunication service provider network. 






10. The method of claim 1, wherein the correlating comprises: rendering the real-time network performance metrics and the data from the at least one data source in a visual manner that preserves spatial relationships in the real-time network performance metrics and the data from the at least one data source. 
11. The method of claim 10, wherein the rendering comprises: plotting each data point of the real-time network performance metrics and the data from the at least one data source on a map, wherein a position of the each data point on the map indicates a location from which information contained in each data point was observed. 
12. The method of claim 1, wherein the user endpoint device comprises a mobile endpoint device. 
13. The method of claim 1, wherein the user endpoint device comprises a non-mobile wireless-enabled endpoint device. 
14. The method of claim 1, wherein the adjusting comprises: activating a new cell site to improve a signal strength at a particular location in the telecommunication service provider network. 

16. A device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: obtaining real-time network performance metrics directly from a user endpoint device associated with a subscription service provided over a telecommunication service provider network; correlating the real-time network performance metrics with data from at least one data source other than the user endpoint device, wherein the data includes data other than network performance metrics, and wherein the data other than network performance metrics further includes news items; and adjusting at least one network element of a cell site of an infrastructure of the telecommunication service provider network in response to an identification of a root cause of an observed condition by the correlating. 








17. A computer-readable storage device storing a plurality of instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising: obtaining real-time network performance metrics directly from a user endpoint device associated with a subscription service provided over a telecommunication service provider network; correlating the real-time network performance metrics with data from at least one data source other than the user endpoint device, wherein the data includes data other than network performance metrics, and wherein the data other than network performance metrics further includes news items; and adjusting at least one network element of a cell site of an infrastructure of the telecommunication service provider network in response to an identification of a root cause of an observed condition by the correlating. 
18. The computer-readable storage device of claim 17, wherein the real-time network performance metrics include a 
19. The computer-readable storage device of claim 17, wherein the real-time network performance metrics are reported by the user endpoint device on a periodic basis. 
20. The computer-readable storage device of claim 17, wherein the data other than network performance metrics further includes a number of customers subscribing to services of a competitor of the telecommunication service provider network. 

demographic data; and adjusting, via the processor, at least one network element of a cell site of an infrastructure of the telecommunication service provider network in response to an identification of a root cause of an observed condition by the correlating. 
    2. The method of claim 1, wherein the real-time network performance metrics include a signal strength observed by the user endpoint device. 
    3. The method of claim 1, wherein the real-time network performance metrics are reported by the user endpoint device on a periodic basis. 
    4. The method of claim 1, wherein the data other than network performance metrics further includes a number of customers subscribing to services of a competitor of the telecommunication service provider network. 
    5. The method of claim 1, wherein the data other than network performance metrics 
    6. The method of claim 1, wherein the data other than network performance metrics further includes a historical response of the telecommunication service provider network to an event that affected performance of the telecommunication service provider network. 
    7. The method of claim 1, wherein the data other than network performance metrics further includes weather conditions. 
    8. The method of claim 1, wherein the data other than network performance metrics further includes news items. 
    9. The method of claim 1, wherein the data other than network performance metrics further includes topological data of a particular geographic region. 
    10. The method of claim 1, wherein the data from the at least one data source comprises data collected by an entity other than a service provider operating the telecommunication service provider network. 
    11. The method of claim 1, wherein the correlating 
    12. The method of claim 11, wherein the rendering comprises: plotting each data point of the real-time network performance metrics and the data from the at least one data source on a map, wherein a position of the each data point on the map indicates a location from which information contained in each data point was observed. 
    13. The method of claim 1, wherein the user endpoint device comprises a mobile endpoint device. 
    14. The method of claim 1, wherein the user endpoint device comprises a non-mobile wireless-enabled endpoint device. 
    15. The method of claim 1, wherein the adjusting comprises: activating a new cell site to improve a signal strength at a particular location in the telecommunication service provider network. 
    16. The method of claim 1, wherein the adjusting comprises: breaking the cell site in the telecommunication 
    17. A device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: obtaining real-time network performance metrics directly from a user endpoint device associated with a subscription service provided over a telecommunication service provider network; correlating the real-time network performance metrics with data from at least one data source other than the user endpoint device, wherein the data includes data other than network performance metrics, wherein the data other than network performance metrics includes demographic data; and adjusting at least one network element of a cell site of an infrastructure of the telecommunication service provider network in response to an identification of a root cause of an observed condition by the correlating. 
    18. The device of claim 17, wherein the real-time network performance metrics include a signal strength observed by the user endpoint device. 
    19. The device of claim 17, wherein the adjusting comprises: activating a new cell site to improve a signal 
    20. A computer-readable storage device storing a plurality of instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising: obtaining real-time network performance metrics directly from a user endpoint device associated with a subscription service provided over a telecommunication service provider network; correlating the real-time network performance metrics with data from at least one data source other than the user endpoint device, wherein the data includes data other than network performance metrics, wherein the data other than network performance metrics includes demographic data; and adjusting at least one network element of a cell site of an infrastructure of the telecommunication service provider network in response to an identification of a root cause of an observed condition by the correlating. 




	Instant claim 1 and patented claim 1 are directed to substantially the same subject matter, and the difference between instant claim 1 and patented claim 1 is articulated around the data source, the data source of instant claim is specified as news item instead of “demographic data” in the patented claim 1.  However, the correlating of sourced data with real-time network performance metrics is performed regardless of type of source data. it would have been obvious to substitute demographic data with news item data or any other data other than demographic in order to adjust a one network element of a cell site of an infrastructure of the telecommunication service provider network. A person of skill in the art would recognize the need to adjust the network element based on unexpected network events, such as during 
	Instant claims 2-15 suffer from the difference as discussed above with respect to patented claims 2-7, 9-16, and thus they are rejected for similar reasons.
	Additionally, the difference between instant claim 1 and patented claim 8, is that instant claim 1, does not specify the demographic data.  Claim 1 of the instant application merely broadens the scope of the claim 8 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Instant claim 16 suffers from the same difference as discussed above with regard to claim 1 in view of patented claim 17. Thus claim 16 is subject to the same rejections.
	Instant claim 17 suffers from the same difference as discussed above with regard to claim 1 in view of patented claim 20. Thus claim 20 is subject to the same rejections.
	Instant claims 17-20 are directed to computerized implementation of patented method claims 1-4, and suffers from the same remarks as discussed above with regard to claim 1, thus these claims are rejected for the same reasons.

 						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        1/13/2022